


Exhibit 10.8

 

Form of Terms and Conditions for Annual Vesting Awards
(effective February 16, 2007)

 

Overview

 

These Terms and Conditions apply to Annual Vesting Awards of restricted stock
units granted pursuant to Section 7 of the IAC/InterActiveCorp 2005 Stock and
Annual Incentive Plan (the “Plan”). You were notified of your Annual Vesting
Award by way of an award notice (the “Award Notice”).

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN PLAN.

 

Continuous Service

 

In order for your Annual Vesting Award to vest, you must be continuously
employed by IAC or any of its Subsidiaries or Affiliates (excluding Expedia,
Inc. and its subsidiaries) during the Restriction Period (as defined below)..
Nothing in your Award Notice, these Terms and Conditions or the Plan shall
confer upon you any right to continue in the employ or service of IAC or any of
its Subsidiaries or Affiliates or interfere in any way with their rights to
terminate your employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the Plan, the RSUs
in respect of your Annual Vesting Award shall vest and no longer be subject to
any restriction (such period during which restrictions apply is the “Restriction
Period”) as follows:

 

Vesting Date

 

Percentage of Total Annual Vesting
Award Vesting

On the first anniversary of the award date specified in your Award Notice (the
“Award Date”)

 

20%

On the second anniversary of the Award Date

 

20%

On the third anniversary of the Award Date

 

20%

On the fourth anniversary of the Award Date

 

20%

On the fifth anniversary of the Award Date

 

20%

 

Termination of Employment

 

Upon the termination of your employment with IAC or any of its Subsidiaries or
Affiliates during the Restriction Period for any reason, any unvested portion of
your Annual Vesting Award shall be forfeited and canceled in its entirety
effective immediately upon such termination of employment.

 

If your employment is terminated by IAC or any of its Subsidiaries or Affiliates
for Cause, or if following any termination of employment between you and IAC or
any of its Subsidiaries or Affiliates for any reason IAC determines that during
the two years prior to such

 

--------------------------------------------------------------------------------


 

termination there was an event or circumstance that would have been grounds for
termination for Cause, your Annual Vesting Award shall be forfeited and canceled
in its entirety upon such termination, and IAC may cause you, immediately upon
notice, either to return the shares or cash issued upon the settlement of RSUs
that vested during the two-year period after the events or circumstances giving
rise to or constituting grounds for termination for Cause or to pay IAC an
amount equal to the aggregate amount, if any, that you had previously realized
in respect of any and all shares issued upon settlement of RSUs that vested
during the two-year period after the events or circumstances giving rise to or
constituting grounds for such termination for Cause (i.e., the value of the RSUs
upon vesting), in each case, including any dividend equivalents or other
distributions received in respect of any such RSUs. This remedy shall be without
prejudice to, or waiver of, any other remedies IAC or its Subsidiaries or
Affiliates may have in such event.

 


SETTLEMENT


 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Annual Vesting Award have vested and are no longer subject to the
Restriction Period,  such RSUs shall be settled. For each RSU settled, IAC shall
(i) if you are employed within the United States, issue one share of Common
Stock for each RSU vesting or (ii) if you are employed outside the United
States, pay, or cause to be paid, to you an amount of cash equal to the Fair
Market Value of one share of Common Stock for each RSU vesting. Notwithstanding
the foregoing, IAC shall be entitled to hold the shares or cash issuable to you
upon settlement of all RSUs that have vested until IAC or the agent selected by
IAC to administer the Plan (the “Agent”) has received from you (i) a duly
executed Form W-9 or W-8, as applicable or (ii) payment for any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such RSUs.

 


TAXES AND WITHHOLDING


 

No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, IAC or its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement. In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of IAC’s withholding obligation.
If the event that any such deduction and/or withholding is prohibited by law,
you shall, prior to or contemporaneously with the vesting or your RSUs, pay to
IAC, or make arrangements satisfactory to IAC regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.

 

Adjustment in the Event of Change in Stock; Change in Control

 

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of IAC (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spin-off, reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting IAC or
any of its Subsidiaries (each, a “Corporate Transaction”), the Compensation and
Human

 

2

--------------------------------------------------------------------------------


 

Resources Committee (the “Committee”) or the Board will make such substitutions
or adjustments, if any, as it, in its good faith and sole discretion, deems
appropriate and equitable to the number of RSUs and the number and kind of
shares of Common Stock underlying the RSUs. The determination of the Committee
regarding any such adjustment will be final and conclusive and need not be the
same for all RSU award recipients (including, but not limited to, recipients of
Annual Vesting Awards).

 

In the event you cease to be employed by either IAC or any of its Subsidiaries
or Affiliates within the two year period involving Change in Control as a result
of (i) a termination by IAC or any of its Subsidiaries or Affiliates without
Cause, (ii) your death or Disability or (iii) a resignation by you for Good
Reason (as defined in Section 10 of the Plan), in each case, within the two-year
period following a Change in Control, then upon the occurrence of such
termination of employment, 100% of your Annual Vesting Award shall automatically
vest.

 


NON-TRANSFERABILITY OF THE RSUS


 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in under the Plan, unless and until
your RSUs are settled, you shall not be entitled to any rights of a stockholder
with respect to the RSUs. Notwithstanding the foregoing, if IAC declares and
pays dividends on the Common Stock during the Restriction Period for particular
RSUs in respect of your Annual Vesting Award, you will be credited with
additional amounts for each RSU underlying such Annual Vesting Award equal to
the dividend that would have been paid with respect to such RSU as if it had
been an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in RSUs or
may be held in kind as restricted property) and shall vest concurrently with the
vesting of the RSUs upon which such dividend equivalent amounts were paid.
Notwithstanding the foregoing, dividends and distributions other than regular
quarterly cash dividends, if any, may result in an adjustment pursuant to the
“Adjustment in the Event of Change in Stock; Change in Control” section above.

 


OTHER RESTRICTIONS


 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 


CONFLICTS AND INTERPRETATION


 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control. In the event of any ambiguity in these Terms and
Conditions, or any matters as to which these Terms and Conditions are silent,
the Plan shall govern. In the event of any conflict between the Award Notice (or
any other information posted on IAC’s extranet or given to you directly or
indirectly through the Agent (including information posted on
www.benefitaccess.com)) and IAC’s books and records, or (ii) ambiguity in the
Award Notice (or

 

3

--------------------------------------------------------------------------------


 

any other information posted on IAC’s extranet or given to you directly or
indirectly through the Agent (including information posted on
www.benefitaccess.com), IAC’s books and records shall control.

 


AMENDMENT


 

IAC may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to IAC or any of its Subsidiaries or Affiliates and to the Agent
(together, the “Relevant Companies”) of any and all personal or professional
data that is necessary or desirable for the administration of your RSUs and/or
the Plan (the “Relevant Information”). Without limiting the above, this
authorization permits your employing company to collect, process, register and
transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the Plan and/or to implement or
structure any further grants of equity awards (if any)). The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which IAC, your employing company or the
Agent considers appropriate. You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.

 

Section 409A of the Code

 

Annual Vesting Awards are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the rules and regulations issued thereunder (“Section
409A”).  Accordingly, if any amounts or benefits payable in respect of your
Annual Vesting Award are (i) payable upon a termination of employment and (ii)
if you are a “Specified Employee” (as defined under Section 409A) as of the date
of your termination of employment, then such amounts or benefits (if any) shall
be paid or provided to you in a single lump sum on the first business day after
the date that is six months following your termination of employment.

 

In no event shall IAC be required to pay you any “gross-up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any amounts or benefits paid to you in respect of your Annual Vesting Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on IAC’s
extranet and www.benefitaccess.com or communicated (either directly by IAC or
indirectly through any of its Subsidiaries, Affiliates or the Agent) to you
electronically via e-mail (or otherwise in writing) promptly after such change
becomes effective. You are therefore urged to periodically check these Terms and
Conditions to determine whether any changes have been made.

 

4

--------------------------------------------------------------------------------
